DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 60/828,496 and 60/823,734, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Earlier-filed 60/823,734 does not disclose a method including the step of detaching the flow restrictive component from the catheter to leave said component in place in the airway if no significant collateral ventilation (CV) present (claim 1), and 

Claim Objections
Claims 2-5 are objected to because of the following informalities: the preambles of the dependent claims should be amended to read “The” for more clear antecedent basis/to make it explicit that the entire method of claim 1 or 2 is being referenced.  Appropriate correction is required.

Specification
With regards to U.S. 2006/0264772 and U.S. 2007/0142742 as referenced in the specification, the specification says, ‘”previously incorporated herein by reference” (emphasis added) in every reference to these two documents, but never actually initially incorporates them by reference. As such, the first instance in para [0013]  should be amended to read “which are incorporated herein by reference” for clarity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,345,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the instant limitations verbatim and thus fully anticipate the instant claims.

Claim Interpretation
“Significant collateral ventilation” as recited in the claims is understood per instant para [0016] to be the level of collateral ventilation above which an artisan would expect LVR treatment to be unsuccessful.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “detecting…accumulation,” wherein it is indeterminant in the claims what is/has been accumulated/ing for said detection. Secretions? Particular gases? Pressure?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronson et al. (US 2005/0288684 A1; hereinafter “Aronson”)
Regarding claim 1, Aronson discloses/teaches a method for treating a target lung compartment (Fig. 30; paras [0085] and [0089-90]), said method comprising: 
providing a catheter (catheter 322) having a flow restrictive component (intra-bronchial device 150c) (Fig. 30; where the device necessarily restricts flow because it occupies the bronchial lumen, and also wherein it is either inherent or would have been exceedingly obvious to an artisan at the time of invention that the device 150c in Fig. 30 is any of the flow restrictive devices as disclosed throughout Aronson, because this would provide the predictable results of being an intra-bronchial device disclosed/taught by Aronson as particularly suited to the use of Fig. 30, paras [0085] connected thereto (Fig. 30; “device 150c is still connected to catheter 322,” para [0085]); 
deploying the flow restrictive component while remaining connected to the catheter in an airway feeding the target lung compartment (Fig. 30 in view of Figs. 2-5; paras [0085] and [0089-90] in view of paras [0062-64], wherein it is either inherent or would have been exceedingly obvious to an artisan at the time of invention that the device 150c in Fig. 30 is the same type of balloon device as is shown to be deployed while remaining connected to the catheter as disclosed throughout Aronson, because this would provide the predictable result of being an intra-bronchial device disclosed/taught by Aronson as particularly suited to the use of Fig. 30, paras [0085] and [0089-90]), whereby the target lung compartment is isolated (Fig. 30; para [0089]); 
determining whether collateral ventilation exists in the target lung compartment while the flow restrictive element remains deployed in the airway (Fig. 30 also shows aspects of a collateral flow detection system, paras [0089-90]); and 
detaching the flow restrictive component from the catheter to leave said component in place in the airway if no significant collateral ventilation present [e.g. after successful treatment(s) according to para [0090] to block flow of collateral flow paths, and wherein it also would have been obvious to an artisan at the time of invention to plug the device 150c so as to function per para [0011] if no collateral flow is initially detected, in order to achieve the emulated LVR benefits associated therewith . 
While it is noted that the remainder of the claim is a contingent limitation whose condition for performing does not/cannot occur when the significant collateral ventilation is not present (because it is the opposite, i.e. the presence of significant CV), see MPEP 2111.04.II, i.e. since Aronson already discloses/teaches the contingent limitation/step above, Aronson need not also disclose this alternative step in order for the method to be rejected, Aronson does disclose removing the catheter together with the flow restrictive component (para [0078]), though Arson is silent regarding the step being performed if significant collateral ventilation is determined to be present. However, Aronson does teach that it was known in the art at the time of invention that occlusion devices are not effective in the presence of collateral air flow (para [0014]), such that it would have been obvious to an artisan at the time of invention to remove the catheter together with the flow restrictive component if significant collateral ventilation is determined to be present, e.g. in the event that (any of) the treatment(s) to block flow of 
Regarding claim 2, Aronson teaches the method as in claim 1, wherein Aronson further discloses/infers wherein determining whether collateral ventilation exists comprises allowing gas flow to or from the isolated target lung compartment through the catheter and flow restrictive component (air in the target region 320 may be monitored through catheter 322 by sniffing or sampling, para [0089]; where, in order for the air to be monitored through the catheter and in view of the structure of Fig. 30, the gas must flow from the lung compartment through flow restrictive component and then through the catheter).  
Regarding claim 3, Aronson teaches the method as in claim 2, wherein Aronson further discloses/infers wherein determining collateral ventilation comprises detecting air flow or accumulation from the isolated lung compartment through the catheter and flow restrictive component over time (air in the target region 320 may be monitored through catheter 322 by sniffing or sampling, para [0089]; where, in order for the air to be monitored through the catheter and in view of the structure of Fig. 30, the gas must flow from the lung compartment through flow restrictive component and then through the catheter, and where “monitored,” by definition, indicates an assessment/review/observation over time).  
Regarding claim 4, Aronson teaches the method as in claim 1, wherein Aronson further teaches wherein the flow restrictive component (when using a pluggable  allows a restrictive flow of air into and out of the isolated lung compartment after said component has been detached from the catheter (i.e. when the plug is out as shown in Fig. 9).
Regarding claim 5, Aronson teaches the method as in claim 1, wherein Aronson further teaches wherein the flow restrictive element (when using a pluggable device per Figs. 9-11 as discussed above regarding claim 1) fully occludes the flow of air into and out of the isolated lung compartment after said component has been detached from the catheter (i.e. when the plug in as shown in Fig. 11 and the catheter detached as discussed above, e.g. after flow blocking treatment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference regarding detection of collateral flow: Fields et al. (US 2003/0228344 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785